Citation Nr: 0907224	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  07-34 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for mild degenerative 
changes, lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from September 1985 September 
1997.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2007 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
Veteran's claim for service connection for mild degenerative 
changes, lumbosacral spine.

The Veteran requested a videoconference hearing before the 
Board. The requested hearing was conducted in November 2008 
before the undersigned Veterans Law Judge.  The Veteran 
requested that the record be held open for 60 days.  More 
than 60 days has elapsed since the veteran's hearing in 
November 2008.  

Following his hearing, the Veteran submitted additional 
records.  The Veteran has waived his procedural right to have 
the agency of original jurisdiction (the RO) review those 
records prior to the Board's review.  38 C.F.R. §§ 19.37, 
20.1304 (2008).  Appellate review may proceed.


FINDINGS OF FACT

1.  There is no medical or non-medical evidence corroborating 
the veteran's contention that he manifested or was treated 
for a low back disorder proximate to service or until 
approximately eight years had elapsed after his service 
discharge.  

2.  The medical evidence establishes that it would be 
speculative to link the veteran's current lumbar disorder to 
his service or any incident of that service.


CONCLUSION OF LAW

The criteria for service connection for mild degenerative 
changes, lumbosacral spine, are not met, nor may that 
disorder be presumed service-connected.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The Board 
will address how these duties to the Veteran have been met 
before proceeding with review of the claim on the merits.

Duty to provide notice

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, following the receipt of the veteran's 
September 2006 claim, the RO issued a September 2006 letter 
which advised the Veteran of the criteria for service 
connection, the requirement of a current disability, as well 
as the need to substantiate a nexus between the veteran's 
service and the disorder for which service connection is 
sought.  The notice also explained how the disability would 
be rated, and how the effective date for the award would be 
determined, if service connection were granted.  This notice 
meets each of the requirements for appropriate notice set 
forth by the Court.  Moreover, the veteran's testimony at his 
November 2008 Videoconference hearing discloses personal 
knowledge of each of the criteria for service connection, as 
the Veteran testified regarding incidents in service which he 
believed caused his current back disorder, testified to his 
personal observation that back pain was chronic and 
continuous after service, was treated proximate to service, 
and testified as to his belief that his current back disorder 
was linked to his service.  The duty to notify the Veteran as 
set forth in the VCAA has been met.

Duty to assist

The Veteran has submitted his current VA clinical records, 
and an October 2008 private treatment record from E. DeL., 
MD. The RO has been unsuccessful in obtaining the veteran's 
service medical records, and has made a formal finding that 
the official service medical records are not available.  The 
Veteran has submitted copies of his service medical records, 
and has stated that he was not treated for back pain or a 
back disorder in service on any occasion other than as shown 
in the service medical records he submitted.  

The Veteran has indicated that he was treated by private 
physicians proximate to service and prior to the 2006 private 
clinical records he submitted, but has not identified any 
treating clinical provider who rendered treatment for a back 
disorder prior to 2006.  The Veteran has indicated that he 
cannot remember the names of some providers and that records 
from other providers are unavailable.  As the Veteran has not 
identified any private clinical provider by name, VA has no 
duty to obtain additional records.  The Veteran has been 
afforded VA examination.  The Veteran has testified at a 
hearing before the Board on his own behalf.  

He has not identified any evidence that has not been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Appellate review may 
proceed.  

Law and regulations applicable to a claim for service 
connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the Veteran presently has the same condition.   There is a 
presumption applicable for service connection for arthritis, 
also known as degenerative joint disease, and the provisions 
regarding presumptions have been considered in this decision.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.   38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.   Allen v. Brown, 7 Vet. App. 439 
(1995). 

A Veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding Veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
Veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).

Claim for service connection for lumbar degenerative disease

The veteran's service medical records disclose that he was 
treated for back pain in November 1995 and in May 1996.  Both 
times he sought treatment for back pain, he reported that the 
pain started after he had been lifting boxes.  A diagnosis of 
lumbar strain was assigned on each evaluation.  The service 
medical records submitted by the Veteran do not include a 
service separation examination.  

With his September 2006 claim, the Veteran submitted evidence 
of chiropractic treatment of back pain in May 2006.  There 
are no post-service clinical records prior to May 2006, when 
more than eight years had elapsed following the veteran's 
September 1997 service discharge.  The Veteran submitted a 
September 2006 statement indicating that he had no additional 
evidence to identify or submit.  

The Veteran was afforded VA examination in December 2006.  
The examiner reviewed the service medical records submitted 
by the Veteran and the May 2006 post-service clinical records 
submitted by the veteran.  The Veteran provided a history of 
continuous full-time employment since service as an aircraft 
mechanic.  The Veteran reported that he was not taking 
medications, physical therapy, or other treatment for a low 
back disorder at the time of the December 2006 VA 
examination.  The examiner concluded that radiologic 
evaluation disclosed mild degenerative changes of the lumbar 
spine.  The examiner also concluded that the veteran's 
current low back disorder could not be linked to the injuries 
underlying the two treatment episodes in service without 
resort to speculation.  

The Veteran reported that he had missed one week of work in 
the past year as a result of low back pain.  The Veteran 
provided employment records reflecting time missed from work 
in 2006 through 2008.  

The Veteran has submitted an October 2008 treatment noted 
from Dr. DeL.  That treatment notes reflects a diagnosis of 
chronic back pain.  However, Dr. DeL. did not provide an 
opinion as to when the veteran's chronic back pain began.  
Dr. DeL. did not provide an opinion as to the initial cause 
of the veteran's back pain.

In his notice of disagreement, substantive appeal, and 
testimony before the Board, the Veteran has reiterated his 
belief that his post-service back pain is linked to the two 
episodes of back pain in service.  The Veteran testified that 
the back pain he experienced in service recurred within one 
year after his service discharge.  He testified that he was 
treated for back pain within about a year after his service 
discharge, but that the treatment records of that provider, 
who was located in North Carolina, were not available.  The 
Veteran testified that he moved to Florida soon after that, 
and was treated for his back pain after he moved to Florida.  
He testified that he would attempt to obtain those records.  
The Veteran also testified that Dr. DeL. had advised him that 
his current back disorder was due to the injuries the Veteran 
incurred in service.

The veteran's service medical records reflect that he was 
treated twice in service for back pain, once in 1995 and once 
in 1996.  However, those records do not establish that the 
Veteran had chronic back pain in service, since there is no 
record of treatment of back pain after May 1996.  

The Veteran reports that he had chronic back pain beginning 
proximate to his service, but has not identified any provider 
who treated him for back pain post-service prior to 2006.  
The Veteran has submitted employment records showing time 
lost from work beginning in 2006, but has not shown any 
employment records showing time lost due to back pain prior 
to 2006.  

The Board may consider, in its assessment of a claim for 
service connection, the passage of a lengthy period of time 
wherein the Veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact, i.e., the lack of evidence is itself 
evidence]. The lack of any record that the Veteran manifested 
post-service back pain prior to 2006 following his September 
1997 service discharge is evidence that is unfavorable to his 
claim.  

Although the Veteran testified that Dr. DeL. advised him that 
his back pain was due to in-service injury, Dr. DeL.'s 
October 2008 treatment note does not reflect such an opinion.  
The Veteran testified that Dr. DeL. was the only provider who 
had advised the Veteran that his back pain was due to his in-
service injuries.  Dr. DeL.'s treatment note does not support 
the veteran's claim.  The VA medical opinion is unfavorable 
to the veteran's claim, since the examiner opined that, in 
the absence of post-service evidence of back pain prior to 
2006, it would require resort to speculation to link the 
veteran's current back disorder to any incident in service.  

The additional clinical evidence provided after the December 
2006 medical opinion was rendered is entirely consistent with 
the evidence of record at the time of the December 2006 
examination.  No additional medical evidence of post-service 
back pain prior to May 2006 has been obtained.

The only evidence favorable to the Veteran's claim is his lay 
testimony that he had back pain within one year following his 
service discharge.  The Veteran also asserts that the back 
pain after service was a recurrence of the same pain he had 
in service, and has been chronic and continuous, if 
intermittent, since his service discharge.  Lay assertions 
may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  

However, medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical 
causation.  The veteran's lay assertions that he had back 
pain proximate to service are competent only as lay 
observation by the Veteran that he had back pain.  The 
Veteran's lay assertions do not constitute competent medical 
evidence as to the cause of back pain, as the cause of back 
pain is not readily observable.  Thus, the Veteran's lay 
testimony that the back pain he had proximate to service was 
linked to the same injuries he sustained in service is not 
competent to establish the medical etiology of the post-
service back pain.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

The Veteran has not identified any medical evidence which 
corroborates his testimony that he had back pain proximate to 
service.  The Veteran has not provided any non-medical or 
non-clinical evidence which corroborates his testimony that 
he had back pain proximate to service.  The Veteran testified 
that that he would be able to recall the name and location of 
a provider who treated him proximate to service, but the 
Veteran has never provided such information to VA.  The lack 
of identification of any provider who treated the Veteran for 
back pain prior to 2006, nearly nine years after the 
Veteran's service discharge, undermines the credibility of 
the Veteran's testimony that he experienced back pain 
chronically and continuously within one year after service.  
In view of the lengthy period without evidence of treatment 
following separation from service, there is no evidence of a 
continuity of treatment, and this weighs heavily against the 
claim.  Maxson v. Gober, 230 F.3d 1330.

The appellant's contentions have been carefully and 
sympathetically considered.  The Veteran's belief that his 
current back pain is related to incidents in service appears 
sincere.  However, the Veteran's lay observation that he had 
back pain within one year after his service are of little 
probative or persuasive value to establish a link between 
post-service back pain and the Veteran's in-service injuries.  
In particular, the Board notes that the Veteran's post-
service occupation as an aircraft mechanic is strenuous.  The 
Veteran's own statements establish that the Veteran become 
employed in that occupation shortly after his service 
discharge, and the Veteran has stated that he has worked 
essentially full-time as a aircraft mechanic since his 
service discharge.    

Although the Veteran contends that, since he had back pain in 
service, back pain noted within one year following service 
should be presumed related to service, since that back pain 
was experienced during the presumptive period for arthritis.  
However, the evidence is devoid of any clinical record 
assigning a diagnosis of arthritis or degenerative joint 
disease of the lumbar spine proximate to service.  The 
Veteran's back disorder may not be presumed related to his 
service based solely on the Veteran's observation that he had 
back pain proximate to service.  38 C.F.R. § 3.307.

Even with consideration of the Veteran's lay testimony as to 
the chronicity and continuity of back pain, the preponderance 
of the evidence is against the claim.  As the evidence is not 
in equipoise, the statutory provisions regarding resolution 
of reasonable doubt are not applicable to warrant a more 
favorable outcome.  38 U.S.C.A. § 5107(b).  The claim must be 
denied.  


ORDER

The appeal is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


